DETAILED ACTION
This is an Office action based on application number 16/156,494 filed 9 October 2018, which claims priority to DE10 2017 218 519 filed 17 October 2017. Claims 1, 3-4, 6-15, 17-18, 23-25, and 17-29. Claims 8-15 are withdrawn from consideration due to Applicant’s election.
Amendments to the claims, filed 15 September 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. §112(b) rejection of claim 4, made of record in the previous Office action, is withdrawn due to Applicant’s amendment in the response filed 15 September 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 6, 23-25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Krawinkel et al. (US Patent Application Publication No. US 2014/0024756 A1) (Krawinkel) in view of Lee et al. (US Patent Application Publication No. US 2014/0242303 A1) (Lee).

Regarding instant claim 1, Krawinkel discloses a pressure-sensitive adhesive for an adhesive tape (Title), wherein said tape is construed to meet the requisite strip. Krawinkel discloses a pressure-sensitive adhesive based on styrene block copolymers (page 1, paragraph [0001]) (i.e., a vinyl aromatic block copolymer). Krawinkel discloses the block copolymers comprise A, A’, B, and B’ structures, wherein A and A’ are each a polymer block of a vinylaromatic, and B and B’ are each polymer block formed from butadiene (page 1, paragraph [0012-0018]). Krawinkel discloses a specific examples (i.e., Examples 1 and 4) comprising a styrene-butadiene-styrene block copolymer Kraton D 1101 and Kraton D 1118 (page 4, paragraph [0093] and the proceeding table).
	The Kraton D 1101 and Kraton D 1118 of Krawinkel are the same as the Kraton D 1101 and Kraton D 1118 used in Applicant’s original disclosure, wherein Applicant characterizes both products as having a proportion of 1,2-bonded conjugated diene in the butadiene block of 10% by weight. See Specification at page 39 lines 4-12.
	Krawinkel further discloses the pressure-sensitive adhesive composition comprising a mixture of block copolymers having structure I (A’-B’) (diblock) and structure II (inclusive of A-B-A) (triblock), wherein the fraction of block copolymers I (i.e., the diblock copolymers) being between 30 and 70 wt% (page 1, paragraphs [0011-0020]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Krawinkel does not explicitly disclose the pressure-sensitive adhesive is an irradiated layer having a gel value of 0%.
	The limitation of “an irradiated layer” is a product-by-process limitation (i.e., a layer obtained by a process involving irradiation of/from an unrecited source). “[E]ven In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.
	Therefore, absent evidence of criticality regarding the presently claimed irradiation and given that Krawinkel meets the requirements of the claimed composition, Khandpur meets the requirements of the product-by-process limitation.
	Further, Lee discloses a pressure-sensitive adhesive composition comprising a block copolymer (Claim 1). Lee further discloses that by maintaining a gel fraction to 80 wt % or less, workability, durability, reliability, and reworkability are excellently maintained; furthermore, the lower limit of the gel fraction is not particularly limited and includes 0 wt % (page 4, paragraph [0040]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to ensure that the gel content of the pressure sensitive adhesive of Krawinkel has the gel 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to ensure that the gel content of the pressure sensitive adhesive of Krawinkel has the gel content prescribed by Lee (i.e., inclusive of 0 wt. %). The motivation for doing so would have been to maintain workability, durability, reliability, and reworkability of the pressure-sensitive adhesive composition.
	Therefore, it would have been obvious to combine Lee with Krawinkel to obtain the invention as specified by the instant claim.

Regarding instant claim 6, Example 4 of Krawinkel discloses an adhesive composition comprising the Kraton 1101 resin and a mixture of Dercolyte a 115 (an α-pinene resin) and Wingtack 10 (a liquid hydrocarbon resin) (page 4, paragraph [0093] and the proceeding table). Krawinkel teaches that α-pinene resins and hydrocarbon resins are tackifiers (page 2, paragraph [0034]). Therefore, the mixture of Dercolyte a 115 (an α-pinene resin) and Wingtack 10 (a liquid hydrocarbon resin) in Example 4 is construed to make up 100% of a tackifier.

Regarding instant claim 23, Krawinkel further discloses that the A polymer block is a vinylaromatic (page 1, paragraph [0017]) inclusive of styrene (page 2, paragraph [0029]).

Regarding instant claims 24-25, Krawinkel further discloses that the B polymer block is formed from butadiene alone (i.e., a homopolymer) or a mixture with isoprene (i.e., a copolymer).

Regarding instant claim 27, reference is made to FIG. 2 of Krawinkel and is reproduced below:

    PNG
    media_image1.png
    157
    275
    media_image1.png
    Greyscale

	Krawinkel encompasses a pressure-sensitive adhesive tape <1> with a carrier <3> which is coated on both sides with a PSA and thus has two adhesive layers <2> (paragraph [0081]). Such a construction is construed to meet the requisite “double-sided” recited by the claim.
	The prior art references, neither alone or in combination, explicitly discloses that the strip exhibits bonding to substrates when the strip is at a temperature of not more than 10ºC. However, the scope of the prior art combination necessarily encompasses an embodied adhesive tape that is substantially identical to that of the claims (i.e., the same structure and adhesive composition), as cited above, and one of ordinary skill in the art would necessarily conclude that at adhesive tapes having the same structure and adhesive composition would necessarily have the same properties. Where the claimed and prior art products are identical or substantially identical in structure or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claims 28-29, Krawinkel further discloses that the pressure-sensitive adhesive comprises at least one tackifier resin (paragraph [0011; 0020]) in an amount of 40 wt. % to 50 wt. % (paragraph [0066]).

Claims 3-4, 7, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Krawinkel in view of Lee as applied to claim 1 above, and further in view of Khandpur et al. (US Patent Application Publication No. US 2003/0082362 A1) (Khandpur).

Regarding instant claims 3-4, 7, and 17-18, Krawinkel in view of Lee discloses the pressure-sensitive adhesive for an adhesive tape, as cited above.
	Krawinkel does not explicitly disclose that the adhesive composition is foamed, has the specific absolute density, and includes the microballoons.
	However, Khandpur discloses a foamed pressure sensitive comprising a butadiene-based, styrenic block copolymer (page 1, paragraphs [0003-0004; 0007]). Khandpur teaches that thicker conformable pressure sensitive adhesive foams 
	Khandpur teaches that pressure sensitive adhesive foams are a polymer matrix characterized by a density that is lower than the density of the bulk polymer matrix itself, and density reduction is achieved by the inclusion of polymeric microspheres (e.g., expandable microspheres) (page 1, paragraph [0005]), wherein said polymeric microspheres/expandable microspheres meet the requisite microballoons of the claims. Khandpur teaches that the amount of microspheres ranges from about 0.1 parts by weight to about 50 parts by weight based on 100 parts of the polymer (page 4, paragraph [0044]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Khandpur further discloses that the amount of expandable microspheres is selected based upon the desired properties of the foamed product, and higher microsphere concentrations generally cause lower density of the foam (page 4, paragraph [0044]). Khandpur further discloses exemplary densities achieved range between 0.56 to 0.65 g/cm3 (page 10, TABLE 1) (i.e., 560 to 650 kg/m3).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to foam the adhesive composition of Krawinkel in view of Lee through the inclusion of expandable microspheres such that the density falls within a desired range. The motivation for doing so would have been that thicker conformable pressure sensitive 
	Therefore, it would have been obvious to combine Khandpur with Krawinkel in view of Lee to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s arguments in the response filed 15 September 2021, the grounds of rejection are maintained because Applicant’s arguments are unpersuasive.
Applicant primarily contends the citation of the Krawinkel reference, and argues that Krawinkel does not obviate the claimed limitations. Specifically, Applicant contends that the Krawinkel does not disclose or obviate the limitation that “the layer SK1 is an irradiated layer”, and Applicant traverses the position of the Examiner that the limitation is merely a product-by-process limitation. Applicant argues that it is clear from the examples of the Applicant’s specification that the irradiation provides a structural difference to the ultimate properties.
	Applicant’s arguments are unpersuasive. As discussed above, the limitation is treated as a product-by-process limitation, and the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. It is the position of the Examiner that Applicant has not met this burden because Applicant has not provided sufficient evidence commensurate in scope with the claims establishing an unobvious difference the claimed product and the prior art product. First, the claims broadly recite that “the layer SK1 is an irradiated 

Applicant further traverses the reliance on the Lee reference. Applicant contends that the claims require that the polymer block A is formed predominantly of styrene, α-methyl styrene, or a styrene derivative. Specifically, Applicant argues that Lee requires that the polymer block A of the disclosed vinylaromatic block copolymer are based on methacrylic acid monomers. 
	Applicant’s argument are unpersuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the Lee reference is not relied upon to disclose the requisite vinylaromatic block copolymer, but rather that one of ordinary skill in the art would be motivated to select an embodiment encompassed by the Krawinkel reference that exhibits a gel fraction inclusive of 0% for 

Applicant further discusses the limitations of newly added claim 27. Specifically, Applicant argues that the properties of claim 27 (i.e., wherein the strip exhibits bonding to substrates when the strip is at a temperature of not more than 10ºC) are surprising and unforeseeable from the vantage point of the cited references. Applicant goes on to discuss that the bonding characteristic described by claim 27 due to the normally high glass transition temperatures of the adhesive formulations, which Applicant attributes to the selection of the type and amount of tackifier.
	Applicant’s arguments is unpersuasive. As discussed above, the scope of the prior art encompasses an adhesive strip that is substantially identical to that of the claims, and one of ordinary skill in the art would necessarily conclude that such an encompassed adhesive strip would have the same properties as the claims, absent evidence to the contrary. Specifically, the prior art references, as cited above, disclose specific tackifiers and amounts thereof that are within the scope of the claims, in addition to vinyl aromatic copolymers within the scope of the claims; therefore the scope of the prior art encompasses those compositions that are substantially identical to the claims.

Applicant finally traverses the reliance on the Khandpur reference. Applicant contends that Khandpur clearly requires polyarylene oxide as an essential constituent. Applicant points out that the self-adhesive composition consists of those elements listed in the claims and excludes those elements not listed (e.g., polyarylene oxide) by the use of the transitional phrase “consisting of” in claim 1.
	Applicant’s argument is unpersuasive. In response to Applicant's argument that the claims exclude a polyarylene oxide deemed essential to the composition of Khandpur, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Khandpur is relied upon to disclose the modification of foaming copolymer-based pressure-sensitive adhesive through the use of microballoons to a specific density for the benefit of forming a thicker, more conformable adhesive layer that outperforms thinner pressure-sensitive adhesives when used to adhere to rough or irregular surfaces. The proposed modification is not to replace the adhesive of Krawinkel with that of Khandpur, which requires a polyarylene oxide. Applicant has not shown by way of evidence and persuasive argument that the polyarylene oxide component is required to either foam the pressure-sensitive adhesive or enable the foamed adhesive to form a thicker adhesive that outperforms thinner adhesives when used to adhere to rough or irregular surfaces.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        01/11/2022